THE STATE OF TEXAS
                                         MANDATE
TO THE 102ND DISTRICT COURT OF BOWIE COUNTY, GREETINGS:
       Before the Court of Appeals for the Sixth Court of Appeals District of Texas, on the 20th
day of May, A.D. 2015, the cause upon appeal to revise or reverse your Judgment was determined;
and therein our said Court made its order in these words:

 William H. Scurlock, Appellant                              No. 06-15-00014-CV

                     v.                                      Trial Court No. 14C1653-102

 John M. Hubbard, Appellee



       As stated in the Court’s opinion of this date, in accordance with Rule 42.1(a)(2)(C) of the
Texas Rules of Appellate Procedure and the parties’ agreement, we abate this matter to the trial
court and authorize the trial court to conduct those proceedings necessary to effectuate the parties’
settlement agreement.
       We further order that in accordance with Rule 42.1(d) of the Texas Rules of Appellate
Procedure, costs of this appeal will be taxed against appellant.
       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in this
behalf, and in all things to have it duly recognized, obeyed, and executed.
       WITNESS, the Hon. Josh R. Morriss, III, Chief Justice of our said Court of Appeals, with
the seal thereof annexed, at the City of Texarkana, this the 6th day of August, A.D. 2015.

                                                              DEBRA K. AUTREY, Clerk